                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0048 • E: Joshua@levinepstein.com

                                                                                       May 8, 2020
Via Electronic Filing
The Honorable Magistrate Judge Robert W. Lehrburger
U.S. District Court Southern District of New York
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     Perez, Jr. v. 33rd Street Investors I LLC. et al
                       Case No.: 19-cv-01392-ALC-RWL

Dear Honorable Magistrate Judge Lehrburger:

       This law firm represents Defendant Wattle Cafe LLC (the “Defendant”) in the above-
referenced action.

        Pursuant to Rule I(F) of Your Honor’s Individual Motion Practices, this letter respectfully
serves as a request to: (i) stay all existing deadlines sin die, pending the re-opening of the subject
premises; and (ii) to extend the expert discovery deadline, which expired on May 7, 2020.

       The undersigned wishes to apologize in advance for making this application less than 48
hours prior to the May 7, 2020 expert discovery deadline. This basis of the delay is that the
undersigned requested Plaintiff’s consent to make the instant application, and was waiting to
receive a response. As of the date of this letter, Plaintiff has neither consented nor objected to the
request sought herein.

       This letter is made, however, on consent of co-Defendant 33rd Street Investors I LLC.

       This is the first request of its nature.

        The basis of the request is that the subject premises is not operating due to the COVID-19
pandemic. Fact discovery into Plaintiff’s allegations, including the injunctive relief for ADA
violations sought, is not possible. Specifically, the parties are not able to schedule any third-party
inspections into the subject premises, which is critical in these types of cases.

        Because the Defendants do not currently own, lease or operate a place of public
accommodation, Defendant respectfully submits that the action is temporarily mooted. See Francis
v. 951-953 Amsterdam Ave. LLC et al, 16-cv-07535 (S.D.N.Y. 2017) at Dckt. No. 25 (granting
motion to dismiss for lack of subject matter jurisdiction on the basis that subject facility had
closed). Accordingly, Defendant respectfully requests that all existing deadlines be stayed sine die
until the subject premises reopens to the public.

       Thus, Defendant respectfully requests to: (i) stay all existing deadlines sin die, pending the
re-opening of the subject premises; and (ii) to extend the expert discovery deadline, which expired
on May 7, 2020.
       Thank you, in advance, for your time and attention.
                                            Respectfully submitted,
                                                 LEVIN-EPSTEIN & ASSOCIATES, P.C.
                                                 By: /s/ Jason Mizrahi
                                                 Jason Mizrahi
                                                 420 Lexington Avenue, Suite 2525
                                                 New York, NY 10170
                                                 New York, New York 10119
                                                 Tel.: (212) 792-0048
                                                 Email: Jason@levinepstein.com
                                                 Attorneys for Defendant Wattle Cafe LLC
Cc: All Parties via ECF
